DETAILED ACTION
Claims 9-14 and 21-33 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of Group II (claims 9-10 and 11-14) in the reply filed on 01 September 2021 is acknowledged.
Response to Amendment
Applicant’s election without traverse of Group II (claims 9-10 and 11-14) in the reply filed on 01 September 2021 is acknowledged.
Response to Amendment
With regard to the Restriction/Election Requirement from 01 July 2021, the Applicant has filed a response on 01 September 2021.
Claims 1-8 and 15-20 have been cancelled.
Claims 21-25 have been amended to be dependent on claim 11.
New claims – 26-33 have been added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (U.S. 9,443,527 B1: hereafter – Watanabe) in view of Agrawal (US 2018/0217810 A1).
For claim 9, Watanabe discloses a method of registering grammars (Watanabe: Col 15 lines 27-29 — configuring grammar to control a device), the method comprising:
receiving a request to register an app (Watanabe: Col 15 lines 29-33 — upon detecting a new non-ASR device (an application) on a network, information on the device gets received (indicating a request to register the new device); Col 14 lines 16-22 — the user puts out a request to register a new device);
associating a distinguishable identity with the app (Watanabe: Col 14 lines 44-46 — the new device may send out its identity);
receiving a grammar profile appropriate for users to address the app (Watanabe: Col 15 lines 1-5 — having a device send its grammar settings to another device so as to be controllable through speech (having a user address the device));
storing the grammar profile in relation to the identity (Watanabe: Col 5 lines 1-4 — a catalogue of corresponding grammars for devices; Col 15 lines 11-13 — memory to store ASR grammar; Col 15 lines 53-54 — incorporating grammar into a grammar configuration module).
Watanabe fails to disclose the further limitations of this claim, for which Agrawal is now introduced to teach as:
a user makes a touch screen interaction by selecting a particular item on a display of a device (this being a user request that is associated with the device identity which the user made the request on));
searching for grammars related to the request identity (Agrawal: [0009] — a list of potential voice commands (grammars) related to the user’s touchscreen request on the device are generated); and
sending the grammars to the end-user (Agrawal: [0009] — a list of potential voice commands (grammars) related to the user’s touchscreen request on the device are generated and the device listens for the user to provide a voice command (indicating that the command grammar are presented to the end-user)).
The reference of Watanabe provides teaching for registering grammar for a user to address an application. It differs from the claimed invention in that the claimed invention further provides sending grammars to an end-user based on a request associated with an identity from the end user. This isn’t new to the art as the reference of Agrawal is seen to provide such generation of voice commands applicable to a device. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Agrawal into that of Watanabe, given the predictable result of providing an end-user with the ease of controlling a device by presenting the end-user with available possible commands applicable to the device.
For claim 10, claim 9 is incorporated and the combination of Watanabe in view of Agrawal discloses the method further comprising updating the grammars when a new grammar is received that is associated with the identity (Watanabe: Col 15 lines 49-52 — providing new grammar to control a device (the newly registered device having its unique device identity); Col 15 lines 53-54 — incorporating new grammar into a grammar configuration module).
Claims 11, 12, 13, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over TOYODA et al (US 2019/0324925 A1: hereafter – Toyoda) in view of Watanabe (U.S. 9,443,527 B1).
For claim 11, Toyoda discloses a method comprising:
searching for a central controller (Toyoda: [0148] — a summary being transmitted to a central control device so as to allow the central control device discover a peripheral device (indicating that the peripheral device searches for the central control));
establishing communication with the central controller (Toyoda: [0148] — a communication connection is established between the peripheral device and the central control device).
The reference of Toyoda fails to teach the further limitation of this claim, for which Watanabe is now introduced to teach as:
sending an app-specific function declaration to the central controller (Watanabe: Col 14 lines 27-31 — a device may communicate its capabilities to a central network manager).
The reference of Toyoda provides teaching for making a device discoverable by a central controller, and establishing a link with the central controller. It differs from the claimed invention in that the claimed invention further provides teaching for sending an app-specific function declaration to the central controller. This isn’t new to the art as the reference of Watanabe is seen to teach above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Watanabe into that of Toyoda, given the predictable result 
For claim 12, claim 11 is incorporated and the combination of Toyoda in view of Watanabe discloses the method further comprising transferring a grammar to the central controller (Watanabe: Col 15 lines 1-5 — having a device send its grammar settings to another device).
For claim 13, claim 11 is incorporated but the combination of Toyoda in view of Watanabe discloses the method further comprising transferring an identity of the app to the central controller (Watanabe: Col 14 lines 44-46 — the new device may send out its identity).
For claim 21, claim 11 is incorporated and the combination of Toyoda in view of Watanabe discloses the method further comprising:
sending a device identity to the central controller (Watanabe: Col 14 lines 44-46 — the new device may send out its identity);
sending a grammar rule from a device or a web resource pointed to by the device identity to the central controller (Watanabe: Col 15 lines 1-5 — having a device send its grammar settings to another device (central controller));
sending audio from a speecrophone to the central controller (Toyoda: [0030] — the central control device could be a smart speaker which interacts with a user through voice; [0038] — a microphone for receiving voice input);
invoking automatic speech recognition (ASR) and natural language understanding (NLU) services on the audio (Watanabe: Col 2 lines 1-11 — performing automatic speech recognition and natural language processing on input commands; Col 12 lines 30-31 — performing NLU on speech input);
for speech control of a device, the identity and its natural language processing grammars have to first be established; Col 17 lines 40-42 — user audio which can include a unique identifier of the device); and
invoking a function from the function declaration (Watanabe: Col 14 lines 39-44 — the device being able to play music as part of its functions).
For claim 22, claim 21 is incorporated and the combination of Toyoda in view of Watanabe discloses the method further comprising:
sending a command from the central controller to the device (Watanabe: Col 2 lines 63-67 — instructions (commands) may be issued from an ASR device (taken as the central controller) to the non-ASR device); and
receiving status information from the device (Toyoda: [0207] — one device (the central controller) receiving status information about the other device(s)).
For claim 23, claim 21 is incorporated and the combination of Toyoda in view of Watanabe discloses the method further comprising adding the device identity to a list of known device identities (Watanabe: Col 14 lines 27-31 — having a new device join a network and communicating its identity (joining a network goes without saying that its identity gets added to the device identities already available)).
For claim 24, claim 21 is incorporated and the combination of Toyoda in view of Watanabe discloses the method further comprising adding the grammar rule to a database of known grammar rules (Watanabe: Col 5 lines 1-4 — a catalogue of corresponding grammars for devices; Col 15 lines 11-13 — memory to store ASR grammar; Col 15 lines 53-54 — incorporating grammar into a grammar configuration module).
25, claim 24 is incorporated and the combination of Toyoda in view of Watanabe discloses the method further comprising:
receiving a new grammar rule (Watanabe: Col 15 lines 49-52 — providing new grammar to control a device); and
updating the database of known grammar rules (Watanabe: Col 15 lines 53-54 — incorporating new grammar into a grammar configuration module).
For claim 26, claim 11 is incorporated and the combination of Toyoda in view of Watanabe discloses the method further comprising:
sending location of an application to the central controller (Watanabe: Col 17 lines 40-42 — indicating a location of the new device);
sending a device identity to the central controller (Watanabe: Col 14 lines 44-46 — the new device may send out its identity);
sending a grammar rule for the device identity to the central controller (Watanabe: Col 15 lines 1-5 — having a device send its grammar settings to another device);
sending audio to the central controller (Toyoda: [0030] — the central control device could be a smart speaker which interacts with a user through voice; [0038] — a microphone for receiving voice input);
invoking automatic speech recognition (ASR) and natural language understanding (NLU) services on the audio (Watanabe: Col 2 lines 1-11 — performing automatic speech recognition and natural language processing on input commands; Col 12 lines 30-31 — performing NLU on speech input);
associating the audio with the device identity and the grammar rule (Watanabe: Col 2 lines 1-14 — for speech control of a device, the identity and its natural language processing grammars have to first be established; Col 17 lines 40-42 — user audio which can include a unique identifier of the device); and
invoking a function from the function declaration (Watanabe: Col 14 lines 39-44 — the device being able to play music as part of its functions).
As for claim 27, system claim 27 and method claim 11 are related as system and the method of using same, with each claimed element’s function corresponding to the claimed method step. Toyoda in [0148] provides such a central control device as the claimed central controller, and a peripheral device as the claimed application. Accordingly, claim 27 is similarly rejected under the same rationale as applied above with respect to method claim 11.
For claim 28, claim 27 is incorporated and the combination of Toyoda in view of Watanabe discloses the system further comprising an input means in communication with the controller for receiving commands from a user (Toyoda: [0038] — a microphone for receiving voice input).
For claim 29, claim 27 is incorporated and the combination of Toyoda in view of Watanabe discloses the system, wherein the application includes an identity and a function declaration (Watanabe: Col 14 lines 39-44 — the device being able to play music as part of its functions (function declaration); Col 14 lines 44-46 — the new device may send out its identity).
For claim 30, claim 29 is incorporated and the combination of Toyoda in view of Watanabe discloses the system, wherein the controller receives the identity and the function declaration from the application (Watanabe: Col 14 lines 27-30 — a new device (application) establishing a communication link with a central network manager (central controller); Col 14 lines 39-44 — the device being able to play music as part of its functions (function declaration); Col 14 lines 44-46 — the new device may send out its identity).
For claim 31, claim 29 is incorporated and the combination of Toyoda in view of Watanabe discloses the system, wherein the controller receives a grammar from at least one of the application and a web resource pointed to by the identity (Watanabe: Col 15 lines 1-5 — having a device send its grammar settings to another device (central controller)) and speech audio from a speecrophone (Toyoda: [0030] — the central control device could be a smart speaker which interacts with a user through voice; [0038] — a microphone for receiving voice input).
For claim 32, claim 31 is incorporated and the combination of Toyoda in view of Watanabe discloses the system, wherein the controller processes the speech audio using at least one of automatic speech recognition (ASR) and natural language understanding (NLU) services (Watanabe: Col 2 lines 1-11 — performing automatic speech recognition and natural language processing on input commands; Col 12 lines 30-31 — performing NLU on speech input) and associates the speech audio with the identity and the grammar to invoke a function from the function declaration (Watanabe: Col 2 lines 1-14 — for speech control of a device, the identity and its natural language processing grammars have to first be established; Col 17 lines 40-42 — user audio which can include a unique identifier of the device; Col 14 lines 39-44 — the device being able to play music as part of its functions).
For claim 33, claim 27 is incorporated and the combination of Toyoda in view of Watanabe discloses the system further comprising speecrophone in communication with the controller for sending speech input from a user to the controller and for receiving information that is verbally communicated to a user (Toyoda: [0030] — the central control device could be a smart speaker which interacts with a user through voice; [0038] — a microphone for receiving voice input).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 14, the invention states:
The method of clam 11 further comprising:
receiving a query from the central controller that includes new grammar; and
updating a grammar library associated with the app with the new grammar.
The reference of Watanabe (U.S. 9,443,527 B1) provides teaching for providing a device with grammars that may be used to address the device, thereby updating the device’s grammar library (Col 15 lines 49-53).
The prior art taken alone or in combination fail to teach, inter alia, a method which updates a grammar library associated with an app, with a new grammar that is included in a query received from a central controller.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Bargetzi et al (US 2017/0076721 A1) teaches that a unique device identifier is transmitted along with received audio to a central processor [0020].

ITOGAWA (US 2019/0303050 A1) provides teaching for sending a file that contains a specific application function to a controller [0006].
Keiller (US 2003/0004728 A1) provides teaching for transmitting a device’s speech recognition grammar to a speech processing apparatus ([0062], Claim 1).
Rotman (US 2018/0040319 A1) provides teaching for presenting a user with a list of possible verbal commands that can be issued to a PC device in response to a user’s request for the commands.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUWADAMILOLA M OGUNBIYI/
Examiner, Art Unit 2657